Exhibit 10.3

January 28, 2016

 

 

Dear Mark,

To incentivize you to remain with and committed to the success of NeoGenomics
Laboratories, Inc. (“NeoGenomics”), we are pleased to offer you a special
retention bonus (the “Retention Bonus”), subject to the terms and conditions of
this letter agreement.  

You will receive a lump sum retention bonus of $50,000 (less applicable
withholdings and deductions).

The Retention Bonus becomes earned if you remain in continuous employment with
NeoGenomics, Inc. and its subsidiaries (collectively, the “Company”) through the
first anniversary of the Closing Date, December 30, 2016 (the “Vesting Date”).  

To the extent earned, the Retention Bonus will be payable as soon as
administratively practicable, and not more than 75 days, after the Vesting Date
(or termination of employment without Cause, if applicable).  

If, before the Vesting Date, you terminate your employment with the Company or
the Company terminates your employment with Cause, no Retention Bonus will be
earned by or paid to you.  If the Company terminates you for any reason other
than Cause before the Vesting Date (including due to your death or disability),
then you will become vested in the right to receive the entire Retention Bonus
indicated above.  

For purposes of this letter agreement, “Cause” means the Company’s good faith
determination of any of the following:

 

(i)

your willful and continued failure to perform your material duties with the
Company (other than such failure resulting due to death or disability), or

 

(ii)

any breach by you of the material provisions of your employment or other
agreements with the Company; or

 

(iii)

gross misconduct by you which results in serious damage to the Company; or

 

(iv)

felony conviction involving your personal dishonesty or moral turpitude; or a
determination by the Company, after consideration of available information, that
you have violated the Company policies or procedures involving compliance with
law, including laws prohibiting discrimination, harassment, or workplace
violence; or

 

(v)

your misappropriation, embezzlement, or conversion of the Company’s
opportunities or property; or

1

 

--------------------------------------------------------------------------------

 

We are excited about the future and we look forward to your continuing
contributions to our Company.

NEOGENOMICS LABORATORIES, INC.

 

 

By /s/Douglas M. VanOort               

Douglas M. VanOort

Chairman & Chief Executive Officer

 

 

ACCEPTED /s/ Mark Machulcz        DATE January 28, 2016     

       

NAME:     Mark Machulcz                 

 